Citation Nr: 1301897	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-32 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and earned, among other commendations, a Purple Heart Medal for injuries sustained in combat in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

As support for his claim, the Veteran testified at a hearing at the RO in February 2010 before a local Decision Review Officer (DRO).  

This claim requires further development before being decided on appeal, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding, rather than immediately deciding, this claim, this additional development is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

In requesting a higher rating for his PTSD, his obvious belief is that this condition is more disabling than presently rated.  In November 2011, he was provided a VA compensation examination to reassess the severity of his PTSD and assist in making this important determination of whether a higher rating is warranted.  During that examination he indicated that he had received medication management and ongoing treatment for his PTSD at the local VA Medical Center (VAMC) in West Haven, Connecticut.  He further added that he had been under the care of that VA facility since June 2008 and receives individual counseling at the local Vet Center.  

The most recent records in the file from the VAMC and Vet Center however are only dated up through August 2011 and April 2010, respectively.  As it appears he continues to be evaluated and treated for his PTSD, the more recent records from these facilities should be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence to the extent generated within VA's healthcare system, so it is deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Request treatment records dated since August 2011 from the VA Connecticut Healthcare System, West Haven Campus in West Haven, Connecticut, and treatment records dated since April 2010 from the New Haven Vet Center also in West Haven, Connecticut.  To the extent these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), whereas subpart (c)(1) controls to the extent they are not.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).  


2.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


